DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 9,573,448) in view of Wei (US 2018/0184853).
Referring to claim 1, Clark et al. disclose a partition wall (28, fig 1) for commercial vehicles, the partition wall comprising: 
at least one fixed plate (25, fig 3) and a sliding door (28, fig 1) slidable with respect to said fixed plate, said sliding door being predisposed to separate a cockpit (20, fig 1) of a vehicle (22, fig 1) from a loading compartment (52, fig 1), said sliding door being provided, along an upper edge (shown in fig 3) and along a bottom edge (show in fig 3), 
with a plurality of sliding wheels (60, fig 7) slidable respectively on an upper guide (30, fig 7) and on a lower guide (40, fig 3) associated with a structure of said vehicle, said upper guide and said lower guide having a conjugate profile (34, fig 5), existing in a coupling (38, fig 6) of said sliding wheels with a respective guide (62, fig 7).
Clark et al. do not disclose sliding wheels having a grooved profile.
However, Wei teaches said sliding wheels having a grooved profile (32, fig 3) predisposed to be coupled with a corresponding rail of said upper guide and said lower guide at least one of said upper guide and said lower guide having elastic features so as to compensate for backlash (paragraph 0044).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a corresponding rail to a sliding door, such as that disclosed by Clark et al.  to have sliding wheels having a grooved profile as taught by Wei in order to prevent wheels from falling of tracking from frequent use of sliding door in the open and close positions.

Referring to claim 11, in addition, Clark et al. disclose said upper guide and said lower guide are connected with respective support profiles predisposed to be mounted on said structure of said vehicle (show in fig 6).

Referring to claim 12, Clark et al. also disclose each of said support profiles comprises a base surface (38, fig 6) predisposed for connection with said respective guide, said base surface having an opening extending in a longitudinal direction of said profile shaping a channel (show in fig 6) predisposed to allow insertion of at least a portion of said respective guide or of at least a portion of said sliding wheels.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 9,573,448) in view of Wei (US 2018/0184853) as applied to claim 1 above, and further in view of Miyagi (US 2018/0238672).
Regarding claim 10, a modified Clark et al. discloses the limitation of claim 1.
A modified Clark et al. do not disclose a lockable sliding door.
 However, Miyagi et al. said sliding door (3, fig 1) is lockable in a closed position by an anti-intrusion device (12, fig 1).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a corresponding rail to a sliding door, such as that disclosed by a modified Clark et al. to have a tailgate gap cover coupled to the accessory attachment track proximate the rear end as taught by Miyagi et al. in order to secure door during operation of said vehicle.

	
Allowable Subject Matter
Claims 2-9 & 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stewart discloses a roller assembly.  Schnoor discloses a screen door hanger assembly.  Martin discloses a sliding closure.  Boring et al. disclose a sliding door hardware. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612